Citation Nr: 1446241	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-09 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the right hand as secondary to the service-connected right fifth finger disability. 

2.  Entitlement to service connection for arthritis of the right hand as secondary to the service-connected right fifth finger disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to December 2003. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for a neurological disorder and arthritis of the right hand as secondary to the service-connected right fifth finger disability.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in November 2012 Travel Board hearing, the transcript of which is included in VBMS.  

The issues on appeal were previously remanded by the Board in February 2014 in order to obtain a VA medical opinion for the Veteran's right hand disorders.  This was accomplished, and the claim was readjudicated in an August 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

FINDING OF FACT

The Veteran does not have a current neurological or musculoskeletal right hand disability that is related to his service-connected right finger disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neurological disorder of the right hand as secondary to the service-connected right fifth finger disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 3.310 (2013).

2.  The criteria for service connection for arthritis of the right hand as secondary to the service-connected right fifth finger disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated June 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for secondary service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  A January 2011 Statement of the Case described how VA determines disability ratings and effective dates.  The Veteran was not prejudiced by the timing of the Dingess notice, as the Board does not reach the issues of disability ratings and effective dates herein.

The Veteran's service treatment records, VA treatment records, the November 2012 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his service connection claims in August 2006, January 2013, and March 2014 (medical opinion only).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The opinions provided considered all the pertinent evidence of record, the Veteran's statements and symptoms, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) would generally apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).


In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Right Hand Disorders

The Veteran contends that service connection for a right hand neurological disorder and right hand arthritis is warranted secondary to the service-connected right fifth finger disability.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran does not have a right hand neurological disability or a right hand musculoskeletal disability.  Service treatment records show no injury or disability of the right hand, other than complaints and treatment for the service-connected right fifth finger disability.  There is also no evidence of arthritic changes or of a neurological disorder within one year of service separation.  

The Veteran underwent a VA examination in April 2004 in connection with his increased rating claim for the service-connected right fifth finger disability.  The VA examiner conducted an examination of the entire right hand.  Upon physical examination, there was no evidence of a neurological impairment or other disability of the right hand.  X-ray findings also did not demonstrate any evidence of bony pathology.  

The Veteran was afforded another VA examination in August 2006 in connection with his service connection claims currently on appeal.  During the evaluation, the Veteran reported numbness in the right hand after carrying objects, such as a bag of groceries.  Although the Veteran reported having had these symptoms during the last year of service, the examiner noted that the Veteran had not reported these complaints during the April 2004 VA examination.  The Veteran also reported not being able to write with a pen for more than 10 minutes and he stated that he could not lift more than 45 pounds due to right hand pain.  The examiner noted that the Veteran reported playing basketball in May 2006 and injuring his left knee.  He was evaluated at the emergency room and then released.  According to the August 2006 examiner, this evidence demonstrated that the Veteran's finger and hand disorder did not keep him from playing basketball.

Upon physical examination, the August 2006 examiner noted that neurological findings were normal in the right upper extremity with muscle strength vibratory sense, light touch, pinprick, and position sense.  The examiner reported that the position sense was checked repeatedly and the first two times the Veteran stated that he could not tell the position.  On the third time, the Veteran stated that it was opposite of the correct direction.  According to the examiner, the Veteran's response appeared to be intentionally wrong.  The Veteran also wrote his name 25 times without any significant change in clarity of the writing.  The examiner noted that the handwriting repetition exercise was done after his maximal exercise.  The examiner also used a hand grip exercise for range of motion testing and the Veteran was able to do 20 repetitions with the right hand and 70 with the left hand.  The examiner noted that there was no evidence of any tremor or shaking and there was no appreciable weakness in the right hand grip post exercise.  

The August 2006 VA examiner further noted that x-ray imaging results of the right hand showed angulation of the proximal interphalangeal (PIP) joint of the fifth finger, which appeared to be positional, but may have been related to old trauma.   Soft tissue calcification was also noted, which the examiner noted was most likely a small phlebolith or focal area of dystrophic calcification.  The examiner diagnosed malalignment of the PIP joint of the fifth finger on the right.  No other significant or focal bony abnormality was diagnosed in either hand.

In sum, the August 2006 VA examiner stated that there was a fracture-dislocation of
the right fifth finger that was treated during service.  The finger had reached its maximal medical improvement before the Veteran was discharged from service.   The examiner further stated that there was no neurological deficit of the right hand on his current physical examination.  Loss of motion of the PIP joint of the right
fifth finger was present; however, there was no ankylosis of the joint.  The temperature of the right hand and to palpation was similar to the left hand.  There was subjective weakness in the right hand with repetitive flexion of the hand, but there were no objective findings of weakness.   The examiner also stated that x-ray findings showed no arthritic changes of either hand.

The Veteran was afforded another VA examination in January 2013.  The examiner noted that he reviewed VA treatment records and the previous VA examinations discussed above.  The examiner then noted a current diagnosis of right "fracture-dislocation 5th finger."  The Veteran reported difficulty with writing, typing, and lifting more than 50 pounds.  The Veteran noted that his hand would start trembling if he wrote for longer than 10 minutes.  Further, in cold weather, the Veteran stated that his hand would shake and he would experience increased numbness.   X-ray findings showed a small soft tissue calcification just radial to the fifth PIP joint without change.  The impression was "chronic changes at the fifth PIP joint."  The examiner noted that the Veteran demonstrated a limitation of voluntary movement when examining the hand and fingers.  An alternating grip exercise revealed bilateral strong grip, with the 5th finger touching the hand crease.  There was limitation of extension at the PIP joint, with maximum extension to 55 degrees of flexion.  

Pursuant to the Board's February 2014 remand, an additional medical opinion was obtained in March 2014 to assist in determining whether any of the Veteran's right hand disorders were related to the service-connected right 5th finger disability.   The March 2014 examiner noted that he reviewed the VBMS file, to include past VA examination reports.  The examiner also noted that he was the same examiner who performed the January 2013 physical examination of the Veteran's right hand.  The examiner then stated that he reviewed the medical evidence of record and provided the following opinion:

"Concerning the issue of a neurological condition affecting the right hand, there was no mention of neurological symptoms at the time of the examination, and a current search of medical records in the claim file reveals no findings of a neurological condition. Medical records at VAMC Huntington likewise reflect no neurological condition affecting the right hand.
The veteran originally had an isolated injury to the proximal 5th finger, resulting in a dislocation at the proximal interphalangeal (PIP) joint.  This injury, if it involved any neurological issue, would have been injury to the ulnar nerve IN the finger itself.  If that nerve were damaged, it might result in neurological symptoms, but would most often only be symptomatic in the distribution of that nerve, and only DISTAL TO the injury. 

The topics of hand injuries and complex regional pain syndrome (CRPS) were reviewed in UpToDate.  The veteran's issues do not fit the clinical picture of CRPS.  That neurological condition (CRPS) generally produces pain diffusely in an extremity, and involves changes in the skin, and patchy demineralization of bone.  It generally occurs in close temporal relationship to the causative injury, procedure, or medical problem.  At 2.5 years after the injury, January 2006, the veteran was seen by Ortho, at which time his pain was isolated in the finger, and he lacked any of the other symptoms.  He expressed concern at that time, that he might develop arthritis, and that it might spread.

Concerning an arthritic condition in the hand, the veteran had XRay evidence of degenerative changes, involving ONLY the PIP joint of the 5th finger. 
Aggravation, likewise, would involve only that finger.  From the veteran's account, he avoids using the finger.  From the examination, there were no acute arthritic symptoms of joint swelling or discrete tenderness at the PIP joint."

The Board finds the March 2014 VA medical opinion to be highly probative as to whether the Veteran has a current right hand neurological or musculoskeletal disability.  The examiner conducted a physical examination in January 2013, reviewed x-ray findings, and provided medical opinions supported by a detailed rationale and consistent with the other evidence of record.  In sum, the examiner opined that the Veteran did not have a neurological disorder or arthritis of the right hand.  Further, although the examiner noted that the Veteran did have degenerative changes in the PIP joint of the 5th finger, the Veteran is already service-connected for that disability.  

VA treatment records from April 2004 to February 2013 reflect complaints and treatment for right hand numbness and pain; however, specific diagnoses relating to the Veteran's right hand were not rendered.  The Board notes that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999).

The Board has also considered the Veteran's statements regarding his belief that he has a current right hand disability.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with a neurological disorder or arthritis, such as pain, numbness, and joint stiffness, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose arthritis or a neurological disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Neurological disorders and arthritis are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose (e.g., MRI and/or x-ray), and manifest even observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

The Board acknowledges that the medical evidence of record demonstrates a diagnosis of a right 5th finger disability (degenerative changes) with symptoms of pain and limited range of motion.  However, the Veteran's right hand 5th finger disability is already service-connected and any purported increase in his symptoms may be raised in a claim for an increased rating.  

As for the Veteran's right hand, the Board finds that the competent and probative evidence of record demonstrates that the Veteran does not have current neurological or musculoskeletal right hand disability.  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 3 Vet. App. 223.  Therefore, without a current diagnosis, there may be no service connection for the claimed right hand disorder.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for a right hand neurological disorder and right hand arthritis, and the claims must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a neurological disorder of the right hand as secondary to the service-connected right fifth finger disability is denied. 

Service connection for arthritis of the right hand as secondary to the service-connected right fifth finger disability is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


